Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/14/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021, 11/03/2021 and 12/14/2021 were filed after the mailing date of the Final Office Action on 06/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
DETAILED ACTION
This Office Action is in response to a Request for Continued Examination (RCE) application received on 12/14/2021. In the RCE, applicant has amended claims 1-2, 6-8, 11, 13-15, 19-21, 24 and 26-27. Claims 4-5 and 17-18 remain cancelled. Claims 3, 9-10, 12, 16, 22-23, 25 and 28 remain original. No new claim has been added.
For this Office Action, claims 1-3, 6-16 and 19-28 have been received for consideration and have been examined. 
Response to Arguments
Claims Rejection under 35 U.S.C. § 103
	Examiner has reviewed Applicant’s remarks and claims amendments, however, examiner find them unpersuasive. After review, applicant’s remarks have been summarized as follows:
The Cited Art Fails to Teach or Suggest Directing a Registrant to Provide Authentication Information to a DNS Registry (See Page # 8).
The Cited Art Fails to Teach or Suggest a Service Provider Sending an Access Token to a DNS Registry (See Page # 8-9).
Examiner’s Response
	Regarding remark # 1, that cited art fails to teach or suggest “directing, by the service provider, the registrant to provide authentication information to a DNS registry”, examiner respectfully disagree. Primary reference of Sayed explicitly discloses in light of Figure 3D screen 340 in which application provider system directs the user to provide authorization credentials [includes username and password] which are sent to the registrar system [claimed DNS registry] (See Sayed: Col. 6, Line # 11-26; FIG. 3D shows a fourth configuration screen 340, which can be displayed at the user system 110 in response to information that is received from the application provider system 120. The fourth configuration screen 340 includes one or more form fields 342. Using the form fields 342, the user can supply at least one authorization credential to the application provider system 120. In the example shown in FIG. 3D, the at least one authorization credential includes a username and a password that allow access to an account at the registrar system 130 that is associated with the user-specified domain name. The at least one authorization credential can be utilized by the application provider system 120 to communicate with the registrar system 130 [which is construed as sending the authorization credentials to the registrar system [claimed DNS registry] on the direction of application provider system [claimed service provider]], access configuration information regarding the user-specified domain name, and set one or more DNS records that are associated with the user-specified domain name at the registrar system 130).
Examiner would like to Note that it is clear from the highlighted phrase from FIG. 3D that user [claimed registrant] is being directed by the application provider system [claimed service provider] to provide Registrar Service [claimed registry], the username and password  [claimed authentication information] to allow application provider system to make necessary changes to the DNS record. 

    PNG
    media_image1.png
    755
    891
    media_image1.png
    Greyscale

It is evident from the FIG. 3D and above citations that username and password [claimed authentication information] is being sent to the Registrar Service [claimed registry] through application provider system [claimed service provider] for verification of the username and password [claimed authentication information] and not only to the application provider system as supposed by the applicant).
Regarding remark # 2, that cited art fails to teach or suggest a service provider sending an access token to a DNS registry, examiner respectfully disagrees. Secondary reference of Gould discloses this concept where a token is generated based on user/registrant providing the credentials to the registrar and based on receiving the credentials, registrar sends the token to the registry for verification and in response registry validates the token by comparing it with the provided credentials ([0012] If the validation is successful, the registry or third party authentication service provider can bind the credential identifier to the domain and generate a token that can include the matching credential identifier, a digital signature, a created date, an expiration date and/or other suitable attributes. The registry or third party authentication service provider can pass the generated token to the registrar, which can later pass the token back to the registry bound with each discrete provisioning object command for the registrant. The registry can validate the digital signature and the expiration date of the token and compare the one or more credential identifiers bound to the token with the one of more credential identifiers bound to the domain. If any of the credential identifiers in the domain match that of the token, then the domain update is authorized).
	Based on above explanation and citation, examiner believe that combination of cited references would render similar results as being claimed, therefore, examiner is compelled to maintain the rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-16, 19-20, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sayed et al., (US9137094B1) w.e.f.d. of 12/12/2012 in view of Gould et al., (US20120174198A1) w.e.f.d. of 12/30/2010.
Regarding claim 1, Sayed discloses:
	A computer-implemented method to electronically implement a change to a domain name system (DNS) resource record (i.e. change one or more DNS settings that are associated with the user-specified domain name; See Col. 8, Line # 32-35 & FIG. 6A), the method comprising: 
receiving electronically via a computer network, by a service provider (i.e. application provider system 120), an authorization (see Col. 7, Line # 1-11; i.e. authorization token) from a registrant (see FIG. 1, Col. 3, Line # 45; i.e. a user/user system 110) to make the change to the Col. 7, Line # 1-11; The second alternative configuration screen 420 can inform the user that the application provider system 120 is requesting permission to perform one or more operations at the registrar system 130. The user can grant the requested permissions to the application provider system 120 using a button 422 that is provided as part of the second alternative configuration screen 420. In response to receiving this authorization from the user system 110, the registrar system 130 can issue at least one authorization credential to the application provider system 120, such as an authorization token; Col. 9, Line # 10-14; In operation 710, a request to associate the user-specified domain name with the application function is received. As an example, a user input can be made at the user system 110, and in response to that user input, the user system 110 can transmit the request to the application provider system 120); 
directing, by the service provider [See FIG. 3D, screen 340 in which application provider system directs the user to provide authorization credentials which are sent to the registrar system [claimed DNS registry]], the registrant to provide authentication information [authorization credentials includes username and password] to a DNS registry (i.e. DNS Registrar system 130; See FIG. 1) for the domain name (Col. 6, Line # 11-26; FIG. 3D shows a fourth configuration screen 340, which can be displayed at the user system 110 in response to information that is received from the application provider system 120. The fourth configuration screen 340 includes one or more form fields 342. Using the form fields 342, the user can supply at least one authorization credential to the application provider system 120. In the example shown in FIG. 3D, the at least one authorization credential includes a username and a password that allow access to an account at the registrar system 130 that is associated with the user-specified domain name. The at least one authorization credential can be utilized by the application provider system 120 to communicate with the registrar system 130 [which is construed as sending the authorization credentials to the registrar system [claimed DNS registry] on the direction of application provider system [claimed service provider]], access configuration information regarding the user-specified domain name, and set one or more DNS records that are associated with the user-specified domain name at the registrar system 130.
Examiner would like to note that the DNS entity may include a DNS registrar and the DNS entity may include a DNS registry and can be used interchangeably by an ordinary skill in the art before the effective filing date of the claimed invention. Also instant specification recites the same concept in [0015]);  
receiving [from the registrar system] an access token (i.e. an authorization token) that confirms the authorization (See Col. 6; Line # 54-67 – Col. 7, Line # 1-15; Information for displaying the first alternative configuration screen 410 at the user system 110 can be transmitted by the registrar system 130 in response to a request that is received at the registrar system 130 from the application provider system 120 as part of a token-based authentication system. Using the first alternative configuration screen 410, the user can input at least one authorization credential, such as a username and password, into form fields 412. A button 414 can then be used to cause the username and password, as supplied in the form fields 412, to be transmitted from the user system 110 to the registrar system 130. Upon receiving the username and password from the user system 110, the registrar system can transmit information to the user system 110 that causes the second alternative configuration screen 420 to be displayed at the user system 110. The second alternative configuration screen 420 can inform the user that the application provider system 120 is requesting permission to perform one or more operations at the registrar system 130. The user can grant the requested permissions to the application provider system 120 using a button 422 that is provided as part of the second alternative configuration screen 420. In response to receiving this authorization from the user system 110, the registrar system 130 can issue at least one authorization credential to the application provider system 120, such as an authorization token; Also see Col. 9, Line # 25-31; In another example, the application provider system 120 requests an authorization credential from the registrar system 130 in the form of a token-based authentication credential, which is transmitted from the registrar system 130 to the application provider system 120 after the registrar system 130 receives permission from the user system 110); 
sending, to the DNS registry, data representing the change to the DNS resource record (Col. 7, Line # 22-30; Using the at least one authorization credential, the application provider system 120 can communicate with the registrar system 130. As an example, an application programming interface can be implemented at the registrar system 130 in order to permit the application provider system to set DNS records that are associated with the user-specified domain name. In one implementation, the application programming interface of the registrar system 130 supports create, read, update, and delete operations; Col. 8, Line # 32-35; The information contained in the domain record file 610, when processed by the registrar system 130, causes the registrar system 130 to change one or more DNS settings that are associated with the user-specified domain name),
wherein the change to the DNS resource record is implementable by the DNS registry (Col. 7, Line # 22-30; Using the at least one authorization credential, the application provider system 120 can communicate with the registrar system 130. As an example, an application programming interface can be implemented at the registrar system 130 in order to permit the application provider system to set DNS records that are associated with the user-specified domain name. In one implementation, the application programming interface of the registrar system 130 supports create, read, update, and delete operations; Col. 8, Line # 35-44; For example, the delete instruction 612, when processed by the registrar system 130, causes the registrar system 130 to delete each resource record that is specified by the first set of resource records 614 and the add instructions 616, when processed by the registrar system 130, causes the registrar system 130 to add the resource records from the second set of resource records 618 to the resource records that are associated with the user-specified domain name at the registrar system 130).
Sayed fails to disclose:
	sending, by the service provider, the access token to the DNS registry via the computer network, wherein the access token is authenticatable by the DNS registry.
However, Gould discloses:
	sending, by the service provider, the access token to the DNS registry via the computer network, wherein the access token is authenticatable by the DNS registry (i.e. registry) ([0012] If the validation is successful, the registry or third party authentication service provider can bind the credential identifier to the domain and generate a token that can include the matching credential identifier, a digital signature, a created date, an expiration date and/or other suitable attributes. The registry or third party authentication service provider can pass the generated token to the registrar, which can later pass the token back to the registry bound with each discrete provisioning object command for the registrant. The registry can validate the digital signature and the expiration date of the token and compare the one or more credential identifiers bound to the token with the one of more credential identifiers bound to the domain. If any of the credential identifiers in the domain match that of the token, then the domain update is authorized).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Sayed reference and generate a token by the DNS registrar for the service provider and send the token back to the DNS registrar by the service provider, as disclosed by Gould.
	The motivation to generate the token by DNS registrar for the service provider and sending the same token back to the DNS registrar is to validate/match the authorization token with the domain name which service provider is trying to modify/update on behalf of the domain owner/user (See Gould: [0012]).
Regarding claim 2, the combination of Sayed and Gould discloses:
The method of claim 1, wherein the service provider comprises a DNS operator, and wherein the DNS resource record comprises at least 2Application No.: 15/251,716Attorney Docket No.: 11569.0297-01 one of: a name server (NS) DNS resource record or a delegation signer (DS) DNS resource record (Sayed: Col. 3, Line # 6-15; The disclosure herein relates to setting DNS records. The systems and methods taught herein can be applied to allow an application function to be associated with a domain name that is owned by the user of the application. As used herein, the term “user” can refer to any or all of an individual, an organization, or a domain administrator that sets DNS records on behalf of an individual or organization. The application function can be any type of computer program or system. As one example, the application function can be an internet-based email client).
Regarding claim 3, the combination of Sayed and Gould discloses:
The method of claim 1, wherein the service provider comprises a mail exchanger, and wherein the at least one DNS record comprises a mail exchanger (MX) DNS resource record (Sayed: Col. 3, Line # 9-15; As used herein, the term “user” can refer to any or all of an individual, an organization, or a domain administrator that sets DNS records on behalf of an individual or organization. The application function can be any type of computer program or system. As one example, the application function can be an internet-based email client).
Regarding claim 6, the combination of Sayed and Gould discloses:
The method of claim 1, wherein the receiving the authorization from the registrant to make the change to the DNS resource record comprises: receiving the authorization at a web interface, wherein the directing the registrant to provide authentication information comprises- redirecting the registrant from the web interface to a web interface of the DNS registry (Sayed: Col. 2, Line # 59-62; FIGS. 4A-4B are alternative examples of configuration screens that can be used in the system for setting DNS records of FIG. 1).
Regarding claim 7, the combination of Sayed and Gould discloses:
The method of claim 1, wherein the sending the access token to the DNS registry comprises: sending by way of a representational state transfer interface (Col. 7, Line # 22-30; Using the at least one authorization credential, the application provider system 120 can communicate with the registrar system 130. As an example, an application programming interface can be implemented at the registrar system 130 in order to permit the application provider system to set DNS records that are associated with the user-specified domain name. In one implementation, the application programming interface of the registrar system 130 supports create, read, update, and delete operations).
Regarding claim 9, the combination of Sayed and Gould discloses:
The method of claim 1, wherein the access token comprises a digital signature (Gould: [0012] The registry can validate the digital signature and the expiration date of the token and compare the one or more credential identifiers bound to the token with the one of more credential identifiers bound to the domain).
Regarding claim 10, the combination of Sayed and Gould discloses:
The method of claim 1, wherein the access token comprises a web token (Sayed: Col. 8, Line # 9-14; The domain record file 610 is transmitted to the registrar system 130 using the configuration URL including the configuration host name 512, the configuration path name 514, and optionally, the query string 516. The domain record file 610 can be a text document in a format such as JSON, XML, or any other suitable format). 
Regarding claim 11, the combination of Sayed and Gould discloses:
The method of claim 1, wherein the receiving the access token comprises: receiving, from the DNS registry, by the service provider, the access token (Sayed: Col. 7, Line # 7-15; In response to receiving this authorization from the user system 110, the registrar system 130 can issue at least one authorization credential to the application provider system 120, such as an authorization token. The authorization token can be stored at the application provider system 120 and subsequently be used to perform operations at the registrar system 130, such as setting one or more DNS records that are associated with the user-specified domain name
Regarding claim 12, the combination of Sayed and Gould discloses:
The method of claim 1, wherein the authentication information comprises a user name and password (Sayed: Col. 6, Line # 54-62; These configuration screens can be used to provide at least one authorization credential to the application provider system 120 in lieu of receiving a username and password from the user system 110 at the application provider system 120).
Regarding claim 13, the combination of Sayed and Gould discloses:
The method of claim 1, wherein the change to the DNS resource record for the domain name comprises a DNS resource record update, a DNS resource record creation, or a DNS resource record deletion (Sayed: Col. 7, Line # 22-30; Using the at least one authorization credential, the application provider system 120 can communicate with the registrar system 130. As an example, an application programming interface can be implemented at the registrar system 130 in order to permit the application provider system to set DNS records that are associated with the user-specified domain name. In one implementation, the application programming interface of the registrar system 130 supports create, read, update, and delete operations).
Regarding claim 14, Sayed discloses:
A system for electronically implementing a change to at least one domain name system (DNS) resource record for a domain name registered by a registrant, the system comprising at least one electronic computer communicatively coupled to a computer network and comprising at least one electronic processor configured to perform operations comprising:
receiving electronically via a computer network, by a service provider (i.e. application provider system 120), an authorization (see Col. 7, Line # 1-11; i.e. authorization token) from a see FIG. 1, Col. 3, Line # 45; i.e. a user/user system 110) to make the change to the DNS resource record for a domain name (Col. 7, Line # 1-11; The second alternative configuration screen 420 can inform the user that the application provider system 120 is requesting permission to perform one or more operations at the registrar system 130. The user can grant the requested permissions to the application provider system 120 using a button 422 that is provided as part of the second alternative configuration screen 420. In response to receiving this authorization from the user system 110, the registrar system 130 can issue at least one authorization credential to the application provider system 120, such as an authorization token; Col. 9, Line # 10-14; In operation 710, a request to associate the user-specified domain name with the application function is received. As an example, a user input can be made at the user system 110, and in response to that user input, the user system 110 can transmit the request to the application provider system 120); 
directing, by the service provider [See FIG. 3D, screen 340 in which application provider system directs the user to provide authorization credentials which are sent to the registrar system [claimed DNS registry]], the registrant to provide authentication information [authorization credentials includes username and password] to a DNS registry (i.e. DNS Registrar system 130; See FIG. 1) for the domain name (Col. 6, Line # 11-26; FIG. 3D shows a fourth configuration screen 340, which can be displayed at the user system 110 in response to information that is received from the application provider system 120. The fourth configuration screen 340 includes one or more form fields 342. Using the form fields 342, the user can supply at least one authorization credential to the application provider system 120. In the example shown in FIG. 3D, the at least one authorization credential includes a username and a password that allow access to an account at the registrar system 130 that is associated with the user-specified domain name. The at least one authorization credential can be utilized by the application provider system 120 to communicate with the registrar system 130 [which is construed as sending the authorization credentials to the registrar system [claimed DNS registry] on the direction of application provider system [claimed service provider]], access configuration information regarding the user-specified domain name, and set one or more DNS records that are associated with the user-specified domain name at the registrar system 130.
Examiner would like to note that the DNS entity may include a DNS registrar and the DNS entity may include a DNS registry and can be used interchangeably by an ordinary skill in the art before the effective filing date of the claimed invention. Also instant specification recites the same concept in [0015]);  
receiving [from the registrar system] an access token (i.e. an authorization token) that confirms the authorization (See Col. 6; Line # 54-67 – Col. 7, Line # 1-15; Information for displaying the first alternative configuration screen 410 at the user system 110 can be transmitted by the registrar system 130 in response to a request that is received at the registrar system 130 from the application provider system 120 as part of a token-based authentication system. Using the first alternative configuration screen 410, the user can input at least one authorization credential, such as a username and password, into form fields 412. A button 414 can then be used to cause the username and password, as supplied in the form fields 412, to be transmitted from the user system 110 to the registrar system 130. Upon receiving the username and password from the user system 110, the registrar system can transmit information to the user system 110 that causes the second alternative configuration screen 420 to be displayed at the user system 110. The second alternative configuration screen 420 can inform the user that the application provider system 120 is requesting permission to perform one or more operations at the registrar system 130. The user can grant the requested permissions to the application provider system 120 using a button 422 that is provided as part of the second alternative configuration screen 420. In response to receiving this authorization from the user system 110, the registrar system 130 can issue at least one authorization credential to the application provider system 120, such as an authorization token; Also see Col. 9, Line # 25-31; In another example, the application provider system 120 requests an authorization credential from the registrar system 130 in the form of a token-based authentication credential, which is transmitted from the registrar system 130 to the application provider system 120 after the registrar system 130 receives permission from the user system 110); 
sending, to the DNS registry, data representing the change to the DNS resource record (Col. 7, Line # 22-30; Using the at least one authorization credential, the application provider system 120 can communicate with the registrar system 130. As an example, an application programming interface can be implemented at the registrar system 130 in order to permit the application provider system to set DNS records that are associated with the user-specified domain name. In one implementation, the application programming interface of the registrar system 130 supports create, read, update, and delete operations; Col. 8, Line # 32-35; The information contained in the domain record file 610, when processed by the registrar system 130, causes the registrar system 130 to change one or more DNS settings that are associated with the user-specified domain name),
Col. 7, Line # 22-30; Using the at least one authorization credential, the application provider system 120 can communicate with the registrar system 130. As an example, an application programming interface can be implemented at the registrar system 130 in order to permit the application provider system to set DNS records that are associated with the user-specified domain name. In one implementation, the application programming interface of the registrar system 130 supports create, read, update, and delete operations; Col. 8, Line # 35-44; For example, the delete instruction 612, when processed by the registrar system 130, causes the registrar system 130 to delete each resource record that is specified by the first set of resource records 614 and the add instructions 616, when processed by the registrar system 130, causes the registrar system 130 to add the resource records from the second set of resource records 618 to the resource records that are associated with the user-specified domain name at the registrar system 130).
Sayed fails to disclose:
	sending, by the service provider, the access token to the DNS registry via the computer network, wherein the access token is authenticatable by the DNS registry.
However, Gould discloses:
	sending, by the service provider, the access token to the DNS registry via the computer network, wherein the access token is authenticatable by the DNS registry (i.e. registry) ([0012] If the validation is successful, the registry or third party authentication service provider can bind the credential identifier to the domain and generate a token that can include the matching credential identifier, a digital signature, a created date, an expiration date and/or other suitable attributes. The registry or third party authentication service provider can pass the generated token to the registrar, which can later pass the token back to the registry bound with each discrete provisioning object command for the registrant. The registry can validate the digital signature and the expiration date of the token and compare the one or more credential identifiers bound to the token with the one of more credential identifiers bound to the domain. If any of the credential identifiers in the domain match that of the token, then the domain update is authorized).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Sayed reference and generate a token by the DNS registrar for the service provider and send the token back to the DNS registrar by the service provider, as disclosed by Gould.
	The motivation to generate the token by DNS registrar for the service provider and sending the same token back to the DNS registrar is to validate/match the authorization token with the domain name which service provider is trying to modify/update on behalf of the domain owner/user (See Gould: [0012]).
Regarding claim 15, the combination of Sayed and Gould discloses:
The system of claim 14, wherein the service provider comprises a DNS operator, and wherein the DNS resource record comprises at least one of; a name server (NS) DNS resource record or a delegation signer (DS) DNS resource record (Sayed: Col. 3, Line # 6-15; The disclosure herein relates to setting DNS records. The systems and methods taught herein can be applied to allow an application function to be associated with a domain name that is owned by the user of the application. As used herein, the term “user” can refer to any or all of an individual, an organization, or a domain administrator that sets DNS records on behalf of an individual or organization. The application function can be any type of computer program or system. As one example, the application function can be an internet-based email client). 
Regarding claim 16, the combination of Sayed and Gould discloses:
The system of claim 14, wherein the service provider comprises a mail exchanger, and wherein the at least one DNS resource record comprises a mail exchanger (MX) DNS resource record (Sayed: Col. 3, Line # 9-15; As used herein, the term “user” can refer to any or all of an individual, an organization, or a domain administrator that sets DNS records on behalf of an individual or organization. The application function can be any type of computer program or system. As one example, the application function can be an internet-based email client).
Regarding claim 19, the combination of Sayed and Gould discloses:
The system of claim 14, wherein the receiving the authorization from the registrant to make the change to the DNS resource record comprises: receiving the authorization at a web interface, and wherein the directing the registrant to provide authentication information comprises: redirecting from the web interface to a web interface of the DNS entity (Sayed: Col. 6, Line # 11-26; FIG. 3D shows a fourth configuration screen 340, which can be displayed at the user system 110 in response to information that is received from the application provider system 120. The fourth configuration screen 340 includes one or more form fields 342. Using the form fields 342, the user can supply at least one authorization credential to the application provider system 120. In the example shown in FIG. 3D, the at least one authorization credential includes a username and a password that allow access to an account at the registrar system 130 that is associated with the user-specified domain name. The at least one authorization credential can be utilized by the application provider system 120 to communicate with the registrar system 130 [which is construed as sending the authorization credentials to the registrar system [claimed DNS registry] on the direction of application provider system [claimed service provider]], access configuration information regarding the user-specified domain name, and set one or more DNS records that are associated with the user-specified domain name at the registrar system 130.
Examiner would like to note that the DNS entity may include a DNS registrar and the DNS entity may include a DNS registry and can be used interchangeably by an ordinary skill in the art before the effective filing date of the claimed invention).
Regarding claim 20, the combination of Sayed and Gould discloses:
The system of claim 14, wherein the sending the access token to the DNS registry comprises sending by way of a representational state transfer interface (Sayed: Col. 7, Line # 22-30; Using the at least one authorization credential, the application provider system 120 can communicate with the registrar system 130. As an example, an application programming interface can be implemented at the registrar system 130 in order to permit the application provider system to set DNS records that are associated with the user-specified domain name. In one implementation, the application programming interface of the registrar system 130 supports create, read, update, and delete operations).
Regarding claim 22, the combination of Sayed and Gould discloses:
The system of claim 14, wherein the access token comprises a digital signature (Gould: [0012] The registry can validate the digital signature and the expiration date of the token and compare the one or more credential identifiers bound to the token with the one of more credential identifiers bound to the domain).
Regarding claim 23, the combination of Sayed and Gould discloses:
The system of claim 14, wherein the access token comprises a web token (Sayed: Col. 8, Line # 9-14; The domain record file 610 is transmitted to the registrar system 130 using the configuration URL including the configuration host name 512, the configuration path name 514, and optionally, the query string 516. The domain record file 610 can be a text document in a format such as JSON, XML, or any other suitable format).
Regarding claim 24, the combination of Sayed and Gould discloses:
The system of claim 14, wherein the receiving from the DNS registry the access token comprises; receiving, from the DNS registry, by the service provider, the access token (Sayed: Col. 7, Line # 7-15; In response to receiving this authorization from the user system 110, the registrar system 130 can issue at least one authorization credential to the application provider system 120, such as an authorization token. The authorization token can be stored at the application provider system 120 and subsequently be used to perform operations at the registrar system 130, such as setting one or more DNS records that are associated with the user-specified domain name).
Regarding claim 25, the combination of Sayed and Gould discloses:
The system of claim 14, wherein the authentication information comprises a user name and password (Sayed: Col. 6, Line # 54-62; Information for displaying the first alternative configuration screen 410 at the user system 110 can be transmitted by the registrar system 130 in response to a request that is received at the registrar system 130 from the application provider system 120 as part of a token-based authentication system. Using the first alternative configuration screen 410. the user can input at least one authorization credential. Such as a username and password).
Regarding claim 26, the combination of Sayed and Gould discloses:
The system of claim 14, wherein the change to the at least one DNS resource record for the domain name comprises a DNS resource record update, a DNS resource record creation, or a DNS resource record deletion (Sayed: Col. 7, Line # 22-30; Using the at least one authorization credential, the application provider system 120 can communicate with the registrar system 130. As an example, an application programming interface can be implemented at the registrar system 130 in order to permit the application provider system to set DNS records that are associated with the user-specified domain name. In one implementation, the application programming interface of the registrar system 130 supports create, read, update, and delete operations).
Regarding claim 27, the combination of Sayed and Gould discloses:
The method of claim 1, further comprising receiving, by the service provider and from the DNS registry, an authentication information (Sayed: Col. 9, Line # 26-31; the application provider system 120 requests an authorization credential from the registrar system 130 in the form of a token-based authentication credential, which is transmitted from the registrar system 130 to the application provider system 120 after the registrar system 130 receives permission from the user system 110
Regarding claim 28, the combination of Sayed and Gould discloses:
The method of claim 27, wherein the authentication information comprises an Authlnfo code (Gould: [0005] Another security measure is Auth Info, which includes a secondary password used to authorize domain name transfers. When a registrant wishes to initiate a transfer, the registrant provides its Auth Info password to the gaining registrar, who uses it to initiate the transfer request. The use of the secondary Auth Info password can prevent the unauthorized transfer of a domain name).

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sayed et al., (US9137094B1) w.e.f.d. of 12/12/2012 in view of Gould et al., (US20120174198A1) w.e.f.d. of 12/30/2010 and further in view of Blinn et al., (US20170279617A1) w.e.f.d. of 03/23/2016.
Regarding claim 8, the combination of Sayed and Gould does not disclose:
The method of claim 1, wherein the authorization from the registrant to make the change to the DNS record comprises: an instruction to publish DNS security extension (DNSSEC) resource record.
However, Blinn discloses:
	wherein the authorization from the registrant to make the change to the DNS record comprises: an instruction to publish DNS security extension (DNSSEC) resource record ([0057] the nameserver for the domain is established (e.g. ns01.domaincontrol.com), if domaincontrol.com has DNS Sec enabled by the DNS Provider, the registrar may publish a public key. The domain foo.com with the nameserver set to ns01.domaincontrol.com can tell the registry “hey . . . here is my initial DS value to publish . . . and it is signed by the private key for domaincontrol.com so you can trust it”. Subsequent updates can say “hey . . . here is an updated DS value to publish).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the references of Sayed and Gould and include instruction in the DNS record to publish DNSSEC resource record, as disclosed by Blinn.
	The motivation to include instruction in the DNS record to publish DNSSEC resource record is to publish the public key by the registrar so that delegation signed record can be trusted by the DNS provider (See Blinn: [0057]). 
Regarding claim 21, the combination of Sayed and Gould does not disclose:
The system of claim 14, wherein the authorization from the registrant to make the change to the DNS record comprises: an instruction to publish DNS security extension (DNSSEC) resource record.
However, Blinn discloses:
	wherein the authorization from the registrant to make the change to the DNS record comprises: an instruction to publish DNS security extension (DNSSEC) resource record ([0057] the nameserver for the domain is established (e.g. ns01.domaincontrol.com), if domaincontrol.com has DNS Sec enabled by the DNS Provider, the registrar may publish a public key. The domain foo.com with the nameserver set to ns01.domaincontrol.com can tell the registry “hey . . . here is my initial DS value to publish . . . and it is signed by the private key for domaincontrol.com so you can trust it”. Subsequent updates can say “hey . . . here is an updated DS value to publish).

	The motivation to include instruction in the DNS record to publish DNSSEC resource record is to publish the public key by the registrar so that delegation signed record can be trusted by the DNS provider (See Blinn: [0057]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/S.M.A./       Patent Examiner, Art Unit 2432                                                                                                                                                                                                 
/SYED A ZAIDI/       Primary Examiner, Art Unit 2432